Title: To James Madison from Augustus Woodward, 8 March 1808
From: Woodward, Augustus
To: Madison, James



River Raisin, Mar. 8. 1808.

Three circumstances that may not be entirely unimportant, two of which have a tendency to shew the views of Bonaparté relative to our country, and the other may hereafter confirm them, have lately come to my knowledge.
They arrive through a channel from which, at first view, they would be little expected; that is the Indians of this quarter, and other parts of the country.
The first relates to a savage visit from this quarter to his court.  An Indian Chief, from one of those caprices which sometimes enter into the savage mind; penetrated, as he expressed himself, with an irresistible desire of seeing again, after a long cessation of intercourse, his French Father; sometime ago conceived, and executed, the project of a journey to Paris.  He has since returned.  During his stay at Paris he was admitted to an interview with Bonaparté.  His representation of his impressions, and of what passed on the occasion; the observations he made relative to the Americans, and the replies he received; with the significant mode, which Bonaparté is said to have taken, to explain his idea with respect to the future fate of the Americans; to those who are acquainted with the nature of the savage mind, and can at the same time make some estimate, of the extraordinary character who has had such an astonishing career in France, will perhaps not appear either unnatural or incredible.
Another Chief, unconnected, with the former, some time since passed through this Territory; charged with dispatches to the agents of the British Government, at Fort Amherstburgh.  His discourse to the Canadians, under an imaginary impression of its being confidential, was not a little Surprizing, considered merely as the emanation of a savage mind; and though the facts he alluded to, with respect to the state of European affairs, were by no means correct, they still tend to shew that some extraordinary and unusual impressions have been attempted on the Indian mind, from a civilized quarter.  I can only account for his remarks by supposing them to have their true origin to the southward, among the Spaniards.
The third circumstance relates to a second projected visit of some of the Indian Chiefs of this quarter, with some of the French gentlemen of this Territory, to the Court of Bonaparté.  Although pecuniary motives would seem to have originated it, I have very little doubt that, if it should take place, it will be connected to some political purpose; which, if not injurious to the United States, it will be at least useful to the government to have information of.
As it is purposed to pass through the United States, I will give an early intimation of it, if it should be about to take place while I am here; and, if my situation should be any way changed, I will take care to designate to the government a channel, through which sincere and seasonable information will be supplied.
I deem it the more a duty to be the means of communicating this information to the Executive, as it is entirely unknown to any other of the officers of government here.  The population of this Territory, with the exception of the Town, and the Garrisons, being almost exclusively French, and the intercourse of the heart seldom passing through the medium of interpreters, the Governor of the Territory, as well as the Secretary, are sometimes cut off from information, which might be interesting; as the Governor has experienced, much to his cost, in his various transactions with the Canadians.  Those two gentlemen excepted, no other civil officer of responsibility is at present in the Territory but myself; and though my station is not such as to authorize a direct correspondence with the Executive on political affairs, I have always conceived it allowable, in the character of a private citizen, to be the channel of conveying any facts, or even Sentiments, which might appear worthy of a temporary attention; at no time relaxing in an unqualified support of the measures directed by competent authority, either at the seat of the general government, or here, whether they might correspond with my individual opinions, or not.
The high and Serious dissensions, also, which subsist between the two first officers of our government; and which I have no doubt will at first appear very perplexing to the mind of the General Executive; seem to present almost insuperable barriers to society and confidence.  I have found it an embarrassing, and almost an impossible task, to avoid the enmity of their respective adherents; according as I happen to be successively suspected of favoring the one or the other.  The only mode I could adopt was to avoid, as far as practicable, particular intercourse with both.  For sixteen months past I have had no intercourse whatever with the Secretary, and for about eight months none with the Governor.  While I condemn, in the most unequivocal manner, the malice which the Secretary bears toward the Governor, and the low intrigues to which he has resorted to injure him, and collaterally all who have entertained the least friendship for him; I am at the same time very Sensible of a number of important indiscretions in the Governor’s conduct.  I say indiscretions; because if I thought there was more than indiscretions, I would not hesitate to say So, either to the General Executive, or to the public.  I presume however that as far as the General Executive deem it important to have minute information as to facts, they are already supplied, in a more correct and impartial shape than it would be in my power to place them.  (The French inhabitants, who though they may be sometimes uninformed, are not generally ill-disposed, relish but little either of the disputants.  In a catholic country, where there is not one protestant minister, or one protestant religious society, of any denomination, a protestant minister, particularly of the eastern manners, even though his character were adorned with all the virtues appropriate to his profession, is not naturally the most acceptable.  Indeed to the people of this country, as well others, as the French, the eastern habits are the least respected.  The British gentlemen have always indulged a sort of contemptuous, and unjustifiable hatred of them; and, when displeased, the term "yankee" is one of the most virulent epithets which they conceive they can apply.  The French do not use this term, though they entertain the same idea; and perhaps with still greater force.  They have another term, which answers them the same purpose.  It is the term "Bostonnois", which they pronounce "Bastonnois."  "Sacré Bastonnois", or "sacré cochon de Bastonnois", is their most virulent term of abuse, when they are displeased with an American; or, with a person from the Eastern states particularly.  It is however unfortunately true, that, among the French inhabitants, the Secretary is much better esteemed than the Governor.)
As I presume the government are at this time entirely occupied with the British negociations, and other matters of primary consequence; and the matters to which I have alluded are not such as would produce the least change in any part of its immediate conduct; and some of those details, which can alone enable a just estimate to be made of either the credibility or value of what is stated, I have yet to collect; I shall defer, for some time, a second communication on the subject.  In order, in some measure, to prevent it from transpiring, at a more early period than the government might desire, I shall probably either transmit it in French, trusting that a few errors in the use of a foreign language will be overlooked, or in a cypher, or by some conveyance more special than usual.  My reason for giving notice of it, in a preliminary letter, is, that I shall be obliged to shew my second communication to some persons, in order to be ascertained That the information is correct on the two first points; and to those persons it ought not to be known that I have said any thing to the government on the subject of the third.  I have the honor to be, Sir, with the highest respect, your obedient servant,

A. B. Woodward

